Fowler, S.
The decedent was a member of the firm of Milmine, Bodman & Company, which has been established in this city for more than thirty years. For the purpose of enabling the appraiser to ascertain the value of decedent’s interest in the firm an affidavit was submitted by an accountant in which he states that the figures given by him in relation to the assets and liabilities of the firm are “ accurate statements from the books of the copartnership.” He subsequently states that deduction ranging from five per cent to ten per cent had been made by him as *392depreciation from the value of the assets. If the figures given by him are “ accurate statements from the books of the copartnership,” then his conclusion as to the value of decedent’s interest is incorrect, because he fails to make any deductions from the figures supposed to have been taken from .the books of the firm. If he has made the deductions, then the figures given by him cannot be “ accurate statements from the books of the copartnership.”
In ascertaining the value of the merchandise on hand the accountant has taken the cost price of wheat, barley, oats and grain. This is incorrect, as it is the market price of the merchandise at the date of decedent’s death which should be taken in ascertaining the value of decedent’s interest in the firm.
The accountant states that there is no good will, because the firm does not do business with the public. This statement' seems to be inconsistent with accounts receivable of $297,320 and accounts payable of $191,247.93. There should be some explanation of these items.
In ascertaining the value of the stock of the Rochester Cold Storage and Ice Company the accountant has deducted five per cent from the cost price of the real estate owned by the company. This is incorrect, as the real estate should be appraised at its market value upon the date of decedent’s death.
The value of the merchandise owned by the Bodman-McConaughy Company is given at $295,909.29, but it is not stated whether that amount represented the market value of the merchandise at the date of decedent’s death.
To justify the appraiser in appraising at $68,-151.58 the value of the note given by the Elk Creek Ranch Company to the decedent for $81,594.71 there should be a verified statement of the assets and *393liabilities of the company as of the date of decedent’s death.
The appraiser’s report will be remitted to him for further testimony in regard to the matters above referred to.
Decreed accordingly.